Case 2:20-cv-01121-CRE Document 8-1 Filed 08/12/20 Page1of1

The last part of this complaint is a list of student-written issues with professor Tseng. Rather
than editing these responses, we wanted to keep them as is to show how poor of a job Tseng has
done this year. Please understand that the students were asked to write just a few sentences, but as
you'll see, many wrote much more.

-Refuses to correct documentation on assignments that change, however, will contradict
himself in class and deduct points arbitrarily even though exceptions were made verbally in class’
(however there’s nothing we can do since there’s no additional documentation).

-The first rubric for an assignment was posted week 8 of this course.

I do not believe anything is clear in this class, and I do not believe we are being taught. In
_ this class, we are teaching ourselves and it is basically an online class. The grading is not clear

and it is unfair that the instructions are unclear to begin with. Then they are graded according to
vagueness. If he says one thing and it is not documented, he doesn’t count it, but yet he refuses to
document what he says / changes. I do not want another class like this next year where I am
constantly confused and teaching myself. While this class could be easy, he does not make it that
way, and everything is more complex than what it needs to be. Furthermore, he spends his time
here writing our next assignments out or ranting about how we messed up but will not put in our
grades. | am 100% uncertain with how I am even doing overall in this class and when | asked to.
know my grade, I was told not to worry about it, When I asked if he would put in more than the
two grades we have before the drop date he said no. He did not give us any assignments for over
a month and then once he started, he piled it on and made multiple assignments due, even when
we do not have class. I believe he was trying to catch up on his slack, but is just making it harder
on all of us.

[have an A in this class, but only because I turn in everything. I haven’t learned
anything. The syllabus that was used has a grading scale, but when he grades things on d2] it is
different than what was originally stated. We all come to class, but the class is basically an
online course with mandatory attendance. He doesn’t clarify anything and only argues with
students on simple questions. There really is no empathy from this man. Will I continue to do
this work? Yes, but only because I’m graduating this semester. I fear for the students who will
have him in the future.

Yili Tseng is barely a professor that stole my money and demanded my time for no good
reason. I paid for a class to be taught to me by an instructor, which was how the class started.
However, even this was completely arbitrary slide reading with slides he “borrowed” from other
professors here. Then one day, he decides, and I quote almost word for word (with clarification
on my part) “Hey, we’re going to make the class more interesting, and to do that, I’m just going
to stop teaching during class entirely and you guys can work on busywork I copied and pasted
from the book assigned to this class (which hasn’t changed from the class prior).”. Another issue:
I understand that as an employer the university cannot disregard candidates based on
